

116 HR 6651 IH: Use Your Endowment Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6651IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Cline (for himself, Mr. Jordan, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the higher education emergency relief fund under the CARES Act to restrict eligibility to institutions of higher education that owned endowment assets whose average monthly value was equal to or less than $10,000,000,000 in 2019, unless the institution expends additional institutional funds on higher education emergency relief, and for other purposes.1.Short titleThis Act may be cited as the Use Your Endowment Act.2.Amendment to the higher education emergency relief fundSection 18004 of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(f)Restriction on endowment size(1)In generalNotwithstanding any other provision of law, an institution of higher education shall not be eligible to receive funds under this section if the institution owned endowment assets whose average monthly value was greater than $10,000,000,000 in 2019, unless the institution provides documentation to the Secretary that the institution expended an amount equal to not less than 1000 percent of the amount of funds to be awarded to the institution under this section for the purposes described in subsection (c).(2)Repayment of fundsNotwithstanding any other provision of law, an institution of higher education that owned endowment assets whose average monthly value was greater than $10,000,000,000 in 2019, and has not provided documentation to the Secretary that the institution expended an amount equal to not less than 1000 percent of the amount of funds awarded to the institution under this section for the purposes described in subsection (c), and received funds under this section before the date of enactment of this subsection, shall repay such funds received to the Secretary..